Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-8, and 10-20 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Feldman (US 20140279682) discloses a method for logging into a crowdfunding site, where the site is one of an investment based crowdfunding site, a rewards based crowdfunding site, and a donations based site, selecting at least an opportunity listed on the site, where the opportunity is a business investment opportunity, uploading the opportunity, searching for local investment, which at least one or more local investment clubs, and industry factors, and matching an investment searched for in a geographic region. 
Abhyyanker (US 20140095293) teaches the use of a geospatial location for a merchant involved in a return on investment analysis which involves map with location information for the unique identifiers of the devices where the merchant can choose an investment which is displayed. 
Phillips, et al. (2017), in “Using Social Media to Predict the Future: A Systematic Literature Review,” discloses the use of social media and geotagging to better understand and predict consumer behavior. 
The above references, in combination, fails to disclose or teach, creating a responsive template,  attaching a geolocation marker that is then stored in a geospatial mapping server, upon submission of said information, where the geolocation marker is integrated into a viewable 

35 U.S.C. Subject Eligibility: 
Applicants remarks (8/2/2021), in response to Office Action (2/2/2021) with respect to the 35 U.S.C. 101 rejection has been fully considered and are persuasive.  The 35 U.S.C. 101 rejection is hereby withdrawn and Applicant’s remarks are hereby incorporated as reasons for overcoming the 35 U.S.C. 101 rejection. 
For these reasons, the claims are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691